DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/9/2022 is acknowledged.
Claims 18-23, 25, 26, and 29-35 remain pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 34 recites the outer covering comprising a knitted nylon material. While the specification does describe the outer covering being nylon, it does not explicitly state the nylon being knitted.
Claim 41 recites the outer covering comprising an impermeable material. However, the specification only describes the cover layer being impermeable while the outer covering is only described as semi-permeable (Page 3, line 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “generally” in claim 33is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what shape would be considered a “generally” flattened profile (e.g. what portions or how much of the profile must be flattened to be considered generally flattened).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 36, 23, 29, 31, 33, and 36-44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McNeil (US 2010/0087767 A1).


Regarding claim 36, McNeil discloses a negative pressure wound therapy dressing apparatus comprising:
 an elongate conduit (Fig. 2A-D; Abstract) comprising an inner filament tubular core (Fig. 2C, element 212 and Fig. 5, element 330; Paragraph 32 indicates a knitted textile) and an outer covering, wherein the outer covering surrounds the inner filament tubular core (Fig. 2C, elements 210 and 214, and Fig. 5, elements 324 and 342; Paragraphs 28, 30, and 41).

Regarding claim 23, McNeil further discloses the elongate conduit comprises a moisture vapor permeable material (Paragraph 32).

Regarding claim 29, McNeil further discloses an adhesive coted thin film disposed between the elongate conduit and the outer covering and configured to attach the elongate conduit to the outer covering (Figs. 2C and 2D, elements 210, 215, 226, and 228; Paragraph 31 describes how the two encapsulating layers are adhered together, each of the encapsulating layers being a part of the outer covering and the conduit, thus the adhesive attaching the two layers together attaches the elongate conduit to the outer covering).

Regarding claim 33, McNeil further discloses the conduit having a flattened, planar profile (Fig. 2C shows the top and bottom of the conduit being planar).

Regarding claim 37, McNeil further discloses a wound dressing configured to form a  substantially fluid tight seal around a wound (Fig. 5, elements 312 and 314; Paragraph 39), the wound dressing comprising a cover layer comprising an aperture therein through which negative pressure can be applied to the wound (sealing member 312 has aperture 332 to provide reduced pressure described in Paragraph 41).

Regarding claim 38, McNeil further discloses the elongate conduit is attached to the wound dressing and forms a substantially fluid tight seal over the aperture in the cover layer (Paragraph 40 indicates attachment device 314 forms a pneumatic seal with sealing member 312).

Regarding claim 39, McNeil further discloses the inner filament tubular core is knitted (Paragraph 32).

Regarding claim 40, McNeil further discloses the inner filament tubular core is polyester (Paragraph 32).

Regarding claim 41, McNeil further discloses the outer covering comprises an impermeable material (Paragraph 30 indicates the outer covering facilitates maintaining reduced pressure and thus would be air impermeable), and wherein the outer covering comprises two separate sheets of material sealed to one another along a length of the inner filament tubular core (Figs. 2C and 2D, elements 210, 215, 226, and 228; Paragraph 31).

Regarding claim 42, McNeil further discloses a connection member in fluid communication with the inner filament tubular core (Fig. 1, element 118) and further configured to be in fluid communication with a source to direct negative pressure through the elongate conduit (element 120; Paragraph 25), and wherein the connection member comprises a filter (Paragraph 26 describes the use of filters).

Regarding claim 43, McNeil further discloses the elongate conduit comprises a valve (Paragraph 34 describes a check valve).

Regarding claim 44, McNeil further discloses an indicator (Paragraph 36 describes an indicia flag).

Regarding claim 31, McNeil further discloses the connection member comprises a filter (Paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-22 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  McNeil, as applied to claim 36, and further in view of Feibus (US 5,180,375 A), as evidenced by Zins (US 4,422,483 A).

 Regarding claim 18, McNeil substantially discloses the invention as claimed. McNeil does not explicitly disclose the inner filament tubular core comprising a bundle of fibers.
In the same field of endeavor, Feibus teaches a wound drainage conduit (Fig. 12; Abstract) comprising a bundle of fibers (element 7; Col. 6, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner filament tubular core of McNeil to specifically comprise a bundle of fibers as taught by Feibus. Doing so would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

Regarding claim 19, the combination of McNeil and Feibus substantially disclose the invention as claimed. Feibus further teaches the inner filament tubular core comprises at least one fiber having a round cross-section (best shown in Fig. 2).
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner filament tubular core of McNeil to specifically comprise a bundle of fibers as taught by Feibus. Doing so would comprise fibers having a round cross section and would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

Regarding claim 20, the combination of McNeil and Feibus substantially disclose the invention as claimed. Feibus further teaches the inner filament tubular core continuous fibers (best shown in Fig. 2; Fig. 9 also appears to show continuous fibers).
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner filament tubular core of McNeil to specifically comprise a bundle of fibers as taught by Feibus. Doing so would thus comprise at least one continuous fiber and would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

	Regarding claim 21, the combination of McNeil and Feibus substantially disclose the invention as claimed. Feibus further teaches comprising at least one hydrophilic fiber (i.e. nonconductive yarns; Col. 7, lines 3-9 describe the nonconductive yarns as being polyester, a hydrophobic material; also see Col. 4, lines 56-59).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner filament tubular core of McNeil to specifically comprise a bundle of fibers as taught by Feibus. Doing so would thus comprise at least one hydrophobic fiber and would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

	Regarding claim 22, the combination of McNeil and Feibus substantially disclose the invention as claimed. Feibus further teaches comprising at least one hydrophilic fiber (i.e. conductive yarns; Col. 7, lines 16-21 describe the conductive yarns as being nylon, a hydrophilic material; also see Col. 4, lines 56-59).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner filament tubular core of McNeil to specifically comprise a bundle of fibers as taught by Feibus. Doing so would thus comprise at least one hydrophilic fiber and would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

	Regarding claims 34-35, McNeil substantially discloses the invention as claimed. McNeil does not explicitly disclose an outer covering comprising a knitted nylon material, or the nylon material being nylon 6.
	In the same field of endeavor, Feibus teaches a wound drainage conduit (Fig. 12; Abstract) comprising a woven/knitted outer covering (Figs. 9 and 12, elements 1 and 2; Col. 4, lines 47-64) comprising nylon (Col. 4, lines 56-59 describe the warp including conductive filaments; Col. 7, lines 16-21 indicate these conductive filaments are nylon).
	Feibus further cites Zins as teaching a suitable nylon material, Zins teaching explicitly nylon 6 (Col. 5, lines 1-6). As such, Feibus teaches the outer covering comprising a knitted nylon material, the nylon material being nylon 6.
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer covering of McNeil to specifically comprise the knitted portion as taught by Feibus. Doing so would thus comprise at knitted nylon material, the material being nylon 6. Doing so would be advantageous in making the device less prone to blockage (Col. 3, lines 9-34).

	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  McNeil, as applied to claim 36, and further in view of Miau et al. (US 2010/0152639 A1).
	
	Regarding claim 25, McNeil substantially discloses the invention as claimed. McNeil does not explicitly disclose the elongate conduit comprises polyvinyl chloride.
	In the same field of endeavor, Miau teaches a wound treatment apparatus having an elongate conduit (Fig. 3; Abstract) comprising polyvinyl chloride (Paragraph 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McNeil to comprise polyvinyl chloride as taught by Miau (e.g. in an outer layer of the conduit). Doing so would be advantageous in providing a flexible, water-resistant, and bio-compatible conduit portion (Paragraph 19 of Miau).

	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  McNeil, as applied to claim 36, and further in view of Biggie et al. (US 2008/0271804 A1).
	
	Regarding claim 26, McNeil substantially discloses the invention as claimed. McNeil does not explicitly disclose the elongate conduit being transparent.
	In the same field of endeavor, Biggie teaches a flat conduit for a wound dressing (Figs. 1 and 5; Abstract) the conduit being transparent (Paragraph 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of McNeil to be transparent as taught by Biggie. Doing so would allow a healthcare provider to observe flow and color of fluid drained from the wound (Paragraph 21 of Biggie).
	
	Claims 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  McNeil, as applied to claim 42, and further in view of Wudyka (US 2010/0204663 A1).

	Regarding claim 30, McNeil substantially discloses the invention as claimed. McNeil does not explicitly disclose the connection member comprises the check valve.
	In the same field of endeavor, Wudyka teaches a negative pressure wound therapy device (Fig. 1, Abstract) comprising a check valve in a wound dressing connector and a connection tube (Paragraph 23 indicates connector 114 or tube 106 may have a one-way valve).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McNeil to comprise the check-valve in the connection member as taught by Wudyka. Doing so would be advantageous in permitting exudate to flow only in one direction (Paragraph 23 of Wudyka).
	Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, McNeil also discloses check valves in a different location, but perform the same function  as described in Wudyka (i.e. the valves remain closed when reduced pressure is absent and would prevent backflow of exudate). Thus, changing the location of the check valves between the conduit and connecting member does not change the fundamental function of said check valves.

	

	Regarding claim 32, McNeil substantially discloses the invention as claimed. McNeil further discloses the connection member comprises a filter (Paragraph 26). McNeil does not explicitly disclose the connection member comprises the check valve.
	In the same field of endeavor, Wudyka teaches a negative pressure wound therapy device (Fig. 1, Abstract) comprising a check valve in a wound dressing connector and a connection tube (Paragraph 23 indicates connector 114 or tube 106 may have a one-way valve).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McNeil to comprise the check-valve in the connection member as taught by Wudyka. Doing so would thus comprise both a filter and check valve in the connection member and would be advantageous in permitting exudate to flow only in one direction (Paragraph 23 of Wudyka).
	Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, McNeil also discloses check valves in a different location, but perform the same function  as described in Wudyka (i.e. the valves remain closed when reduced pressure is absent and would prevent backflow of exudate). Thus, changing the location of the check valves between the conduit and connecting member does not change the fundamental function of said check valves.

 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andresen et al. (US 2010/0324510 A1) discloses a highly analogous conduit device (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781